       Case 3:19-cv-00419-DPJ-FKB Document 51 Filed 09/08/20 Page 1 of 1




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF MISSISSIPPI
                                 NORTHERN DIVISION

 JIMMY CULBERT                                                                        PLAINTIFF

 V.                                                CIVIL ACTION NO. 3:19-CV-419-DPJ-FKB

 PHIL BRYANT, IN HIS                                                                DEFENDANT
 INDIVIDUAL CAPACITY

                                              ORDER

       Plaintiff Jimmy Culbert is an inmate in the custody of the Mississippi Department of

Corrections who was convicted of a sex offense. He brings this suit under 42 U.S.C. § 1983

challenging a series of Mississippi statutes that make sex offenders ineligible for earned-time

allowance, earned release, parole, and trusty-time allowance. Defendant Phil Bryant moved to

dismiss [37], and United States Magistrate Judge F. Keith Ball recommended [50] that the Court

grant that motion for Culbert’s failure to state a claim. Culbert did not file objections to Judge

Ball’s R&R, and the time to do so has now expired.

       Having reviewed the unopposed R&R, the Court adopts it as its opinion. Bryant’s

motion to dismiss [37] is granted, and this case is dismissed with prejudice. Culbert’s motions to

subpoena witnesses [23] and to amend [32] are denied as moot. A separate judgment will be

entered in accordance with Federal Rule of Civil Procedure 58.

       SO ORDERED AND ADJUDGED this the 8th day of September, 2020.

                                              s/ Daniel P. Jordan III
                                              CHIEF UNITED STATES DISTRICT JUDGE
